Appeal from an order of the Supreme Court, Erie County (John L. Michalski, A.J.), entered August 20, 2014. The order, insofar as appealed from, denied the motion of defendant Daystar Trading & Ventures, LLC, for summary judgment dismissing the second amended complaint against it.
Now, upon reading and filing the stipulation discontinuing appeal signed by the attorneys for the parties on January 14, 2016,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present—Scudder, P.J., Centra, Lindley and Whalen, JJ.